ELLIS, Justice,
dissenting.
Finding myself in disagreement with the majority members of the panel, I record my respectful dissent. I would find that the requirements of article 44.01(i) have been met and that we have jurisdiction to consider this appeal. I also would affirm the ruling of the trial court on the merits of the appeal.
In my opinion, under the facts of this case, Jim W. James, the duly appointed special prosecutor, stepped into the shoes of the elected District Attorney, Charles J. Sebesta, Jr., under Tex.Code CRIM.PROC. Ann. art. 44.01 (Vernon Supp.1992).
Appellee, Billy Rosenbaum, was the elected sheriff of Washington County at the time an indictment for aggravated perjury was returned against him. The District Attorney of Washington County was Charles J. Sebesta, Jr. On June 8, 1989, Mr. Sebesta filed a motion for appointment of a special prosecutor in the “investigation of the Washington County Sheriff's Office.” The motion stated two reasons in its support. (1) Mr. Sebesta was involved in the early stages of the investigation and might be called and required to testify about statements made in his presence. (2) In the interest of justice the District Attorney requested that he and his staff be disqualified to avoid the appearance of impropriety. The motion was granted and an order signed by the Honorable John L. Placke, District Judge of the 21st Judicial District on June 8, 1989. On the same date, Jim James was appointed to investigate and prosecute said cause by Judge Placke. Thus, for purposes of article 44.-01, the special prosecutor, Jim James, was the authorized prosecuting attorney to prosecute this case. To prosecute a cause is not merely to commence it, but includes following it to an ultimate conclusion which includes appealing the cause. Therefore, I find that we have jurisdiction.
I also would affirm the trial court’s order. I find that the trial court had the proper authority to hold this pretrial hearing to determine the materiality of the alleged perjurious statement and properly ruled that appellee’s statements were not material. Tex.Code Crim.Proc.Ann. art. 28.01 (Vernon 1989).